DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 7, filed 25 October 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zises (US 2015/0242888 A1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, 12, and 14-18  of U.S. Patent No. 11,188,975 in view of Zises (US 2015/0242888). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-18 of the instant application are obvious over patent claims 1, 3, 6-9, 11, 12, and 14-18, in that claims 1, 3, 6-9, 11, 12, and 14-18 of the patent contains all the limitations of claims 1-18 of the instant application except for presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased. Zises discloses offering a user a venue an option to purchase an upgrade at a different location (Paragraph 0022). Zises’ technique of offering a user a venue an option to purchase an upgrade at a different location would have been recognized by one of ordinary skill in the art to be applicable to the display of a model of a venue with social media location information of the patent and the results would have been predictable in the display of a model of a venue with social media location information with an option purchase an upgrade at the venue at different locations, including locations associated with social media information. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Claims 1-18 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/516,781
U.S. Patent 11,188,975
1. A system comprising: a processor; and 
1. A system comprising: a processor; and 
a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising:
a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising: 
overlaying an informational overlay over a digital icon positioned on a digital model, the digital model comprising a digital map of a venue and the digital icon comprising at least one seating section;
overlaying an informational overlay over a digital icon positioned on a digital model, the digital model comprising a digital map of a venue and the digital icon comprising at least one seating section; communicating, to a user device, a first portion of the digital model that corresponds to a first line of sight orientation of the user device; and responsive to a signal indicating movement of the user device from the first line of sight orientation to a second line of sight orientation, communicating a second portion of the digital model to the user device, the second portion corresponding to the second line of sight orientation and the informational overlay such that the digital icon is displayed.
receiving an indication to purchase a first ticket at a first location;
11. The system of claim 7, wherein the instructions further configure the system to perform operations comprising: communicating a purchase icon to the user device; receiving, from the user device, additional user input used to select the purchase icon; and responsive to the additional user input, executing an electronic transaction for an event ticket for an event in a selected seating section.
accessing social media information of an associate of a user from a social network server, determining a second location of the associate in the digital model; 
9. The system of claim 8, wherein the instructions further configure the system to perform operations comprising: retrieving social media information of a second user from a social network server, the social media information comprising seating information associated with the venue; determining a location of a second icon in the elevated view of the venue, the second icon associated with the seating information of the second user; and 
overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the second location of the associate in the digital model; and
overlaying a digital indicator onto a portion of the second icon that corresponds to the location of the second user in the digital map of the venue.
presenting an option upgrade to a second ticket near the second location after the first ticket has been purchased.
Zises (Paragraph 0022)


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 9, and 11 of U.S. Patent 11,188,975 in view of Zises. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,188,975 in view of Zises.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
Claims of U.S. Patent 11,188,975 in view of Zises (Paragraph 0022)
1, 9, 11
3
6
7
8
9
1, 9
3
6
7
8
9
12, 18
14
15
16
17
18



Claims 1, 6, 7, 12, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, and 18 of U.S. Patent No. 10,796,360 in view of Zises (US 2015/0242888). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1, 6, 7, 12, 13, and 18 of the instant application are obvious over patent claims 1, 8, 11, 12, and 18, in that claims 1, 8, 11, 12, and 18 of the patent contains all the limitations of claims of the instant application except for presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased. Zises discloses offering a user a venue an option to purchase an upgrade at a different location (Paragraph 0022). Zises’ technique of offering a user a venue an option to purchase an upgrade at a different location would have been recognized by one of ordinary skill in the art to be applicable to the display of a model of a venue with social media location information of the patent and the results would have been predictable in the display of a model of a venue with social media location information with an option purchase an upgrade at the venue at different locations, including locations associated with social media information. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Claims 1, 6, 7, 12, 13, and 18 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/516,781
U.S. Patent 10,796,360
1. A system comprising: a processor; and 
1. A system server, comprising: one or more processors; and 
a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising:
a hardware memory coupled to the one or more processors, the hardware memory having instructions stored thereon that in response to execution by the one or more processors direct performance of operations comprising: generating an informational overlay that includes an icon relevant to a particular feature of a digital model; 
overlaying an informational overlay over a digital icon positioned on a digital model, the digital model comprising a digital map of a venue and the digital icon comprising at least one seating section;
overlaying the informational overlay on the digital model such that the icon is positioned on the particular feature; communicating, to a user device, a first portion of the digital model that corresponds to a first line of sight orientation of the user device; and responsive to a signal indicating movement of the user device from the first line of sight orientation to a second line of sight orientation, communicating a second portion of the digital model to the user device, the second portion corresponding to the second line of sight orientation and including the informational overlay such that the icon is displayed.
receiving an indication to purchase a first ticket at a first location;
11. The system server of claim 7, wherein the operations further comprise: communicating a purchase icon to the user device; receiving, from the user device, additional user input used to select the purchase icon; and responsive to the additional user input, executing an electronic transaction for an event ticket for the particular event in the selected seating section.
accessing social media information of an associate of a user from a social network server, determining a second location of the associate in the digital model; and
8. The system server of claim 6, wherein the operations further comprise: accessing social media information of an associate of a user from a social network server; determining a location of the associate in the digital model; and 
overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the second location of the associate in the digital model; and
overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the location of the associate in the digital model.	
presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased.
Zises (Paragraph 0022)


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1, 8, and 11 of U.S. Patent 10,796,360 in view of Zises. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,796,360 in view of Zises.
Claims of Instant Application
1
6
7
12
13
18
Claims of U.S. Patent 10,796,360 in view of Zises (Paragraph 0022)
1, 8, 11
8
1, 8
8
12, 18
18


Claims 1, 6, 7, 12, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 9, and 17 of U.S. Patent No. 10,223,741 in view of Zises (US 2015/0242888). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1, 6, 7, 12, 13, and 18 of the instant application are obvious over patent claims 7, 8, 9, and 17, in that claims 7, 8, 9, and 17 of the patent contains all the limitations of claims of the instant application except for presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased. Zises discloses offering a user a venue an option to purchase an upgrade at a different location (Paragraph 0022). Zises’ technique of offering a user a venue an option to purchase an upgrade at a different location would have been recognized by one of ordinary skill in the art to be applicable to the display of a model of a venue with social media location information of the patent and the results would have been predictable in the display of a model of a venue with social media location information with an option purchase an upgrade at the venue at different locations, including locations associated with social media information. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Claims 1, 6, 7, 12, 13, and 18 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/516,781
U.S. Patent 10,223,741
1. A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising:
7. A system configured for digital model rendering, the system comprising: a first database of information; a second database of two-dimensional images; a hardware memory with instructions; and one or more processors coupled to the hardware memory, the one or more processors configured to execute the instructions to cause or direct performance of operations comprising: generating a digital model from the two-dimensional images in the second database, the digital model including a first portion that corresponds to a first line of sight orientation of a user device as measured by an orientation sensor and a second portion that corresponds to a second line of sight orientation of the user device as measured by the orientation sensor; 
overlaying an informational overlay over a digital icon positioned on a digital model, the digital model comprising a digital map of a venue and the digital icon comprising at least one seating section;
generating an informational overlay that includes the information from the first database, the informational overlay including an icon relevant to a particular feature of the second portion; overlaying the informational overlay on the digital model such that the icon is positioned on the particular feature of the second portion; communicating the first portion of the digital model as an enhanced view to the user device; receiving a signal based on sensor data measured by the orientation sensor, the signal indicating movement of the user device from the first line of sight orientation to the second line of sight orientation; and in response to receipt of the signal, communicating the second portion of the digital model to the user device, the second portion including the informational overlay such that the icon is displayed.
receiving an indication to purchase a first ticket at a first location;
Zises (Paragraph 0026)
accessing social media information of an associate of a user from a social network server, determining a second location of the associate in the digital model;
8. The system of claim 7, further comprising a social media server, wherein the operations further comprise: accessing social media information of an associate of a user from the social media server; determining a location of the associate; and 
overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the second location of the associate in the digital model; and
overlaying on the digital model a digital indicator that corresponds to the associate, wherein the digital indicator is overlaid over a portion of the digital model that corresponds to the location.
presenting an option to upgrade to a second ticket near the second location after first ticket has been purchased.
Zises (Paragraph 0022)


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 7 and 8 of U.S. Patent 10,223,741 in view of Zises. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 10,223,741 in view of Zises.
Claims of Instant Application
1
6
7
12
13
18
Claims of U.S. Patent 10,223,741 in view of Zises (Paragraph 0022 and 0026)
7, 8
8
7, 8
8
9, 17
17



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1, 7, and 13 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims describe presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased. However, nowhere in the claims or specification is there a description on what location would be considered near the second location. No reference point is provided to allow one of ordinary skill in the art to determine what range of distances a location associated with a ticket near a second location would encompass. Since claims 1, 7, and 13 are indefinite, dependent claims 2-6, 8-12, and 14-18 are also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-13, and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2009/0063206 A1) in view of Valentino (US 2013/0268899 A1) and further in view of Zises (US 2015/0242888 A1).
Regarding claim 1, Payne discloses a system comprising: a processor; (Paragraph 0138, processor)	and a memory storing instructions that, when executed by the processor, (Paragraph 0138, memories) configure the system to perform operations comprising: overlaying an informational overlay over a digital icon positioned on a digital model, the digital model comprising a digital map of a venue and the digital icon comprising at least one seating section; (Figure 6 and paragraph 0087-0089, display of a hover box over a venue map with icons associated seats that have tickets available for purchase)	receiving an indication to purchase a first ticket at a first location (Paragraph 0092, user selection to purchase a ticket).	Payne does not clearly disclose accessing social media information of an associate of a user from a social network server; determining a second location of the associate in the digital model; and overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the second location of the associate in the digital model.	Valentino discloses accessing social media information of an associate of a user from a social network server; determining a location of the associate in the digital model; (Paragraph 0041, communicating with social media servers to determine where friends are sitting in the venue)	and overlaying on the digital model, a digital indicator onto a portion of the digital model that corresponds to the location of the associate in the digital model (Paragraph 0041, displaying an icon of the friends’ seats at or near seats in a viewed section of the venue by a user).
	Valentino’s technique of displaying icon information related to seats of friends of a user from a social media server would have been recognized by one of ordinary skill in the art to be applicable to the display a venue map with information related to the purchase of tickets for seats of Payne and the results would have been predictable in the display of a venue map with information related to the purchase of tickets for seats including icon information related to where friends of a user are sitting in the venue. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Payne in view of Valentino does not clearly disclose presenting an option to upgrade to a second ticket near the second location after the first ticket has been purchased.	Zises discloses presenting to a user with a ticket at a first location with an option to upgrade to a seat at a different location at a venue, such as nearby a friend (Paragraph 0022).	Zises’ technique of presenting to a user with a ticket at a first location with an option to upgrade to a seat at a different location at a venue would have been recognized by one of ordinary skill in the art to be applicable to the display of a venue map with information related to the purchase of tickets for seats including icon information related to where friends of a user are sitting in the venue of Payne in view of Valentino and the results would have been predictable in the presenting to a user with a ticket at a first location with an option to upgrade to a seat at a different location at a venue using a map with information related to the purchase of tickets for seats including icon information related to where friends of a user are sitting in the venue. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Valentino discloses wherein the digital map of the venue comprises a stadium, an arena, a theatre, a parking lot, or a fairground (Paragraph 0037, venues such as arenas, stadiums, or theaters).
Regarding claim 4, Valentino discloses identifying a region of interest on the digital map of the venue, the region of interest comprising a floor or stage; and rendering an elevated view of the venue, the elevated view comprising a display of the digital icon and the at least one seating section arranged relative to the region of interest (Figure 7A and paragraphs 0049-0050, rendering of a stadium floor with icons of seats associated with the user’s friends).
Regarding claim 5, Payne discloses retrieving ticket information associated with the venue; and overlaying the ticket information on top of the digital icon (Figure 6, element 611 and paragraph 0087, display of ticket information including price).
Regarding claim 6, Valentino discloses showing a seat location of the associate of the user (Paragraph 0041, displaying icons of where the user’s friends are sitting).
Regarding claims 7 and 13, similar reasoning as discussed in claim 1 is applied.
Regarding claims 9 and 15, similar reasoning as discussed in claim 3 is applied.
Regarding claims 10 and 16, similar reasoning as discussed in claim 4 is applied.
Regarding claims 11 and 17, similar reasoning as discussed in claim 5 is applied.
Regarding claims 12 and 18, similar reasoning as discussed in claim 6 is applied.
Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2009/0063206 A1) in view of Valentino (US 2013/0268899 A1) in view of Zises (US 2015/0242888 A1) and further in view of Taylor et al. (US 2010/0246605 A1).
Regarding claim 2, Payne in view of Valentino and further in view of Zises discloses all limitations as discussed in claim 1.	 Valentino further discloses wherein the digital model comprises a three-dimensional image (Paragraph 0037, 3D representation of venues). Valentino further discloses display of photographs when a cursors moves over a section or seat in the venue (Figure 5A and paragraph 0046).	Payne in view of Valentino and further in view of Zises does not clearly disclose the digital icon comprises a panorama digital icon or a virtual reality (VR) icon.	Taylor discloses panoramic photographs of stadiums (Paragraph 0043).	Taylor’s panoramic photographs of stadiums would have been recognized by one of ordinary skill in the art to be applicable to the display of photographs when cursors over icons associated with sections or seats of a venue of Payne in view of Valentino and the results would have been predictable in the display of panoramic photographs of a venue associated with icons that can be moved over by a cursor. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 8 and 14, similar reasoning as discussed in claim 2 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forss et al. (US 2016/0189062 A1) discloses upgrading a seat ticket to a different location near a friend.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613